Citation Nr: 0919786	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), (claimed as a respiratory 
disorder).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1954 to December 
1957 and February 1958 to April 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim for service 
connection.

This claim was remanded by the Board in August 2008 for 
further development.  That development having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.

The appeal originally also included entitlement to service 
connection for a stomach condition.  However, that claim was 
granted in April 2009.  Therefore, that issue is no longer on 
appeal.

The Veteran indicated in a June 2004 statement that he was 
exposed to asbestos during service and that asbestos may have 
caused some of his disabilities.  This issue is REFERRED to 
the RO for appropriate action.  Additionally, in an April 
2006 statement, the Veteran indicated that his medical 
disabilities have severely interfered with his ability to 
hold employment.  This issue is also REFERRED to the RO for 
appropriate action.  


FINDING OF FACT

The Veteran's current COPD is not shown to be causally or 
etiologically related to active service.





`
CONCLUSION OF LAW

Service connection for COPD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in July 2003, September 2003, and 
April 2004 that fully addressed the entire notice element and 
were sent prior to the initial regional office decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained available private treatment records, service 
treatment records, and a VA medical opinion and examinations 
pertinent to the issue on appeal in May 2004 and September 
2008.  Therefore, the available medical evidence and records 
have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for COPD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
COPD (claimed as a respiratory disorder).  He asserts that he 
suffered from respiratory problems during service as a result 
of exposure to heavy fumes and smoke from fuel oil and that 
he currently suffers from a respiratory disorder because of 
the previous exposure.

Service treatment records were reviewed.  The Veteran's 
entrance examination from June 1954 did note any respiratory 
problems.  During the Veteran's first period of active duty, 
in September 1957, the Veteran was treated for pneumonia.  
The Veteran's discharge examination from October 1957 did not 
note any continuing respiratory problems.  The Veteran's 
second period of active duty contained multiple complaints 
and symptoms of respiratory problems.  In March 1960, the 
treatment record indicates the Veteran was experiencing 
dyspnea around fuel flames, and he was placed on light duty 
for dyspnea, secondary to or associated with inhalation of 
hydrocarbon fuels.  In June 1960, the Veteran was described 
as having intolerance to fuel.  In August 1960, the Veteran 
was considered disqualified to work around fuel fumes or 
cleaning oil fumes, and his profile was permanently changed.  
The Veteran complained of cough and tightness of his chest in 
April 1962 and was diagnosed with an upper respiratory 
infection.  A chest x-ray from December 1963 was essentially 
negative.  The Veteran's discharge examination, in March 
1964, noted shortness of breath on occasion, associated with 
stomach indigestion and anxiety reaction.

Post-service treatment records were also reviewed.  The 
Veteran stated in August 2003 that he did not have any 
private treatment records to submit because his doctor had 
retired.  Attempts to retrieve records at additional private 
facilities were futile.  The Veteran indicated during the VA 
examination in September 2008 that he is not currently 
receiving treatment for any respiratory disorder, and during 
the VA examination in May 2004, the Veteran stated he had no 
difficultly with a respiratory condition for the past five 
years.  The first treatment or complaint, of record, is the 
Veteran's claim for a respiratory disorder, in September 
2003, more than 30 years after service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service (more than ten 
years), can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran asserts that he continues to have shortness of 
breath, similar to what he experienced during service.  His 
former wives have related the Veteran's intolerance to fuel 
oil products and previous exposure to his current health 
problems.  The Board notes that the Veteran is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  
However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for over three 
decades following military discharge is more probative than 
his current recollection as to symptoms experienced.  His 
former spouse, who has a medical background, provided an 
opinion that his exposure to fuel oil caused serious health 
problems.  She provides no specific diagnosis as to any 
respiratory diagnosis.  Additionally, VA has recognized that 
the Veteran has problems due to this exposure to fumes in 
service as evidenced by the grants of service connection for 
anxiety disorder and a gastroesophageal reflux disorder.  

The Veteran was afforded a VA examination in June 1974 for an 
unrelated claim.  At that time, his lungs were described as 
clear to percussion and auscultation, with normal respiratory 
movements.  No complaints of a respiratory nature were 
recorded.  This evidence conflicts with the Veteran's 
statements that he had continued shortness of breath since 
service.  Accordingly, based upon the evidence described 
above, the Board finds that continuity of a respiratory 
disorder since service has not been established, either 
through competent evidence or through other statements

The Veteran was afforded a VA respiratory examination in May 
2004.  The Veteran reported experiencing dyspnea and coughing 
during service after exposure to heavy fuel smoke and fumes 
of petroleum products.  The Veteran stated that he refrained 
from any exposure to petroleum products and since then, his 
health had improved.  Over the preceding five years, the 
Veteran noted he did not have any difficulty with respiratory 
problems.  The Veteran denied treatment with continuous 
positive airway pressure (CPAP), oxygen, antimicrobial 
therapy, or diagnosis of malignancy.  The Veteran admitted to 
being a smoker, although he stated he had reduced his 
smoking.  Physical examination revealed lungs were clear to 
auscultation bilateral.  A chest x-ray showed normal heart 
size, chronic bronchitis and no acute infiltrates.  The 
Veteran was diagnosed with chronic obstructive pulmonary 
disease.  The Veteran was also diagnosed with a history of 
intolerance to petroleum products, although the Veteran had 
no acute or recent presentation of that diagnosis.  No 
respiratory diagnosis was offered.

The Veteran was afforded his most recent VA examination in 
September 2008.  The Veteran reported smoking two packs of 
cigarettes per day for twenty years.  He stated he was not 
taking any prescribed medications.  The Veteran reported 
having shortness of breath during service after being exposed 
to fumes, although he was not given any specific treatment.  
He stated he currently has shortness of breath daily, two or 
three times a day, sometimes at rest and sometimes with 
activity.  The shortness of breath was described to last for 
a few minutes to about ten to fifteen minutes, and usually 
resolved with relaxation.  The Veteran stated he received 
breathing medication periodically in 1964 to 1965.  He also 
indicated that walking 200 to 300 feet and other types of 
exertion caused shortness of breath.  The Veteran reported a 
cough in the mornings with little sputum, which was clear.  
On examination, there was no dullness of the lungs, breath 
sounds were normal, and there was no wheezing or rhonchi.  
There were a few crepitations heard at the bases.  A chest x-
ray did not reveal any active filtrates.  Pulmonary function 
tests revealed a moderate obstructive lung defect, with a 
mild decrease in diffusing capacity.  The examiner diagnosed 
the Veteran with moderate obstructive lung disease.  The 
examiner commented that the Veteran had a history of exposure 
to fumes, complaints of shortness of breath, but a long 
history of smoking.  Additionally, over the years, he has 
only taken an occasional breathing medicine for a few months.  
Therefore, based on the Veteran's history, the examiner 
opined that the Veteran's current COPD is less likely as not 
due to or a result of his exposure to fumes during service.  
This evidence weighs against the Veteran's claim for service 
connection.  
No other evidence of record contradicts this finding.  
Private medical records submitted by the Veteran show 
treatment for other ailments and are not on point, or show 
essentially normal reparatory findings as in t report of 
physical examination dated in July 1980.  

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  The Board 
does not doubt the sincerity of the Veteran's belief in this 
claimed causal connection; however, as the Veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current skin problems.  
As it is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the Veteran's of his former wife's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In sum, the Board acknowledges that the Veteran had 
respiratory problems during service and that the Veteran has 
a current diagnosis of COPD.  However, because of the absence 
of a medical nexus between his current respiratory condition 
and active duty, the amount of time that elapsed since 
military service without treatment and the medical opinion 
against the claim, the Board finds that the evidence is 
against a grant of service connection for COPD.


ORDER

Service connection for COPD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


